DETAILED ACTION
Claims 1-12 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “acquiring, by a terminal device, a token of a vehicle; transmitting, by the terminal device, the acquired token, terminal identification information of the terminal device, and vehicle identification information of the vehicle to a server device; receiving, by the server device, the token, the terminal identification information, and the vehicle identification information from the terminal device; determining, by the server device, that authentication has succeeded when the token of the vehicle is the same as the token received from the terminal device; Appl. No. 16/629,452Attorney Docket No. P59574storing and associating in a server storage unit, by the server device, the terminal identification information and the vehicle identification information received from an authenticated terminal device when the authentication has succeeded; transmitting, by the server device, the token and the terminal identification information received from the authenticated terminal device to the vehicle whose vehicle identification information is received with the token from the authenticated terminal device when the token of the vehicle is the same as the transmitted token; receiving, by the vehicle, the token and the terminal identification information from the server device; determining, by the vehicle, that authentication has succeeded when the token of the vehicle is the same as the token received from the server device, the token received from the server device having been transmitted from the authenticated terminal device and determined by the server device to be the same as the token of the vehicle; and storing in a vehicle storage unit, by the vehicle, the terminal identification information received from the server device in association with the token received from the server device when the vehicle determines that authentication has succeeded". 
The following is considered to be the closest prior art of record:
Hanke (US 9262460) – teaches scanning a QR code of a vehicle, retrieving a certificate from the QR code, transmitting the certificate to a server, and the server authenticates the vehicle based on the certificate. 
Fuke (US 2019/0047513) – teaches a server transmitting an encryption code to a vehicle and performing authentication by comparing the received encryption code and a stored encryption code.
Goetz (WO 201012470) – teaches authenticating based on vehicle position.
Keyser (US 10296355) – teaches configuring components of an access control system for vehicles.
Lynn (US 2005/0254514) – teaches using an electronic token to control access to a resource.
Hessler (US 2017/0006009) – teaches mobile peer authentication and asset control.
Lortz (US 2017/0134885) – teaches scanning a QR code to establish a connection between a vehicle and mobile device.
Miyake (US 2016/0371481) – teaches an ECU authenticating a user before permitting a maintenance operation.
However, the combination of all of the features as currently claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-12 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The remarks and amendments submitted on January 4, 2022 have overcome the prior rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498